UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4073


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEJANDRO MARTINEZ-BARRERA,

                Defendant - Appellant.



                              No. 13-4074


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEJANDRO MARTINEZ-BARRERA,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:12-cr-00281-BO-1; 5:10-cr-00389-BO-1)


Submitted:   September 10, 2013          Decided:   September 23, 2013


Before AGEE, WYNN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Alejandro Martinez-Barrera pled guilty, without a plea

agreement,     to     illegal       reentry          by    an     aggravated      felon,    in

violation of 8 U.S.C. § 1326(a), (b)(2) (2006).                            Because of this

criminal       conduct,         Martinez-Barrera’s                  probation         officer

petitioned     the    court     to    revoke         Martinez-Barrera’s           supervised

release,    which     followed       a     term      of        imprisonment      on   a   prior

conviction     for    illegal    reentry            by    an    aggravated    felon.        The

court   conducted      Martinez-Barrera’s                 sentencing       and    revocation

hearings in the same proceeding and sentenced Martinez-Barrera

to   seventy       months’      imprisonment              for     the     illegal     reentry

conviction,        revoked    his     supervised               release,    and    imposed     a

consecutive revocation sentence of twelve months’ imprisonment.

Martinez-Barrera appeals both sentences on the ground that they

are substantively unreasonable.                 We affirm.

             We review Martinez-Barrera’s sentence for his illegal

reentry     conviction       “under        a    deferential          abuse-of-discretion

standard.”     Gall v. United States, 552 U.S. 38, 41 (2007).                              When

reviewing      a     sentence        for       substantive          reasonableness,          we

“examine[]     the    totality        of       the       circumstances”       and,    if    the

sentence is within the properly-calculated Guidelines range, as

it is here, we apply a presumption on appeal that the sentence

is substantively reasonable.                   United States v. Mendoza-Mendoza,

597 F.3d 212, 216-17 (4th Cir. 2010).                             Such a presumption is

                                                3
rebutted    only      if     the       defendant    shows       “that    the   sentence       is

unreasonable        when     measured       against       the   [18     U.S.C.]      § 3553(a)

[(2006)] factors.”                United States v. Montes-Pineda, 445 F.3d

375, 379 (4th Cir. 2006) (internal quotation marks omitted).

               Martinez-Barrera disputes this standard of review and

argues that his sentence should not be afforded a presumption of

reasonableness because the sixteen-level enhancement he received

pursuant       to     U.S.         Sentencing       Guidelines          Manual       (“USSG”)

§ 2L1.2(b)(1)(A) (2012) is not based on an empirical study by

the   Sentencing          Commission,       unfairly        punishes      defendants         for

prior conduct that is already accounted for in their criminal

history    scores,         and    does    not   accurately        reflect      the    risk    of

recidivism.         These arguments amount to a policy attack on USSG

§ 2L1.2(b)(1)(A), which we conclude, as we have done repeatedly,

is without merit.            See, e.g., United States v. Romero-Martinez,

500 F. App’x 215, 216 n.* (4th Cir. 2012) (No. 12-4333); United

States    v.    Crawford,          18    F.3d   1173,      1178-80      (4th    Cir.       1994)

(rejecting      argument         that    sixteen-level          enhancement       results     in

impermissible double-counting); cf. United States v. Mondragon-

Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009) (recognizing that

appellate       courts           are     “not   require[d         to]      discard[]         the

presumption         [of    reasonableness]          for    sentences      based       on   non-

empirically-grounded               Guidelines”        and        applying       presumption

accordingly).             We similarly reject Martinez-Barrera’s argument

                                                4
that,   because      the    Sentencing             Commission    did     not   base     the

sixteen-level enhancement on empirical data, its determinations

are not entitled to deference.

            After reviewing the record and the parties’ briefs, we

conclude      that     Martinez-Barrera’s                  seventy-month,        within-

Guidelines    sentence      is     not      substantively       unreasonable,      as    he

fails to overcome the appellate presumption of reasonableness

afforded     his    sentence.            Indeed,         Martinez-Barrera      makes     no

arguments     apart        from       the        meritless      policy     attacks       on

§ 2L1.2(b)(1)(A).        We also note that Martinez-Barrera has a long

history of reentering the United States illegally and, while in

the United States, has committed several drug-related offenses.

Moreover,    we    conclude       that      it     was   not   unreasonable      for    the

district court to distrust Martinez-Barrera’s assurance that he

will not reenter the United States, as he already had made and

broken that promise.              Accordingly, we conclude that Martinez-

Barrera’s     sentence      for       his      illegal      reentry    conviction       was

substantively reasonable, as it was not greater than necessary

to accomplish the goals of § 3553(a).

            Next,     in      examining            Martinez-Barrera’s          revocation

sentence,     we    “take[]       a     more       deferential     appellate     posture

concerning issues of fact and the exercise of discretion than

reasonableness       review       for       [G]uidelines        sentences.”       United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

                                               5
quotation marks omitted).             A sentence imposed upon revocation of

supervised     release      should     be    affirmed         if    it    is    within    the

statutory      maximum       and    not     plainly      unreasonable.                  United

States v.      Crudup,      461    F.3d    433,   437        (4th    Cir.       2006).     In

reviewing a revocation sentence, “we first decide whether the

sentence is unreasonable,” following the same general principles

we apply to our review of original sentences.                        Id. at 438.          Only

if     we    find    that     a    sentence       is    either           procedurally      or

substantively        unreasonable          will   we     determine             whether    the

sentence is “plainly” so.            Id. at 439.

              A revocation sentence is substantively reasonable if

the district court states a proper basis for concluding that the

defendant should receive the sentence imposed.                            Id. at 440.       A

defendant’s breach of trust is “a perfectly appropriate basis —

and,    in   fact,    the     principal      basis      on    which       the    Guidelines

encourage      courts    to       ground    revocation         sentences.”              United

States v.     Bennett,      698    F.3d    194,   202    (4th       Cir.       2012),    cert.

denied, 133 S. Ct. 1506 (2013).                   “[T]he court ultimately has

broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum.”                              Crudup, 461

F.3d at 439 (internal quotation marks omitted).

              After reviewing the record, it is apparent that the

district     court    imposed      Martinez-Barrera’s              revocation      sentence

because he breached the court’s trust — a permissible factor.

                                             6
Moreover,   the    twelve-month         revocation    sentence        is   within   the

statutory maximum.         See 18 U.S.C. § 3583(e)(3) (2006).                    Given

the    district    court’s      broad    discretion       to    revoke     supervised

release and impose a term of imprisonment up to the statutory

maximum, we conclude that Martinez-Barrera’s revocation sentence

is    substantively      reasonable.          See   Crudup,     461    F.3d    at   439

(stating that, if sentence is reasonable, inquiry ends).

            Accordingly, we affirm the district court’s judgments.

We    dispense    with   oral    argument      because    the    facts     and   legal

contentions      are   adequately       presented    in   the    materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          7